DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 16/096,659 filed October 25, 2018.
This is the 371 national stage filing for PCT/KR2016/013186 filed November 16, 2016.  This application also claims priority to Korean document KR 10-2016-0052543 filed April 28, 2016.
A preliminary amendment was filed concurrent to initial filing.  These claims are considered herein.
Claims 1-10 are pending.
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on August 5, 2021 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2021.
Claims 1-8 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 refers to the porous adhesive layer as being formed on “one surface or both surfaces”.  This language is unclear as to what surface the “one surface” intends to refer, what pair of surfaces “both surfaces” is to refer to and if “both surfaces” were to include the one surface as well.  Please correct the language therein to reflect the location of these surfaces and their relationship to each other.
Claims 2-8 are rejected as being dependent on the rejected base claim 1.
Claim 7 refers to “a transfer rate of the positive active material or the negative active material” in the first pair of lines, yet the terms “the positive active material” and “negative active material” are not previously defined and therefore lack antecedent basis.  Following the equation, the applicant introduces “a positive active material” and “a negative active material” further confusing the components of the claim as to whether they are different from each other or intended to be the same.  In addition, the applicant refers to the transfer rate as that of the active materials “into a separator” but it is unclear if the applicant intends this separator to be that of the separator of claim 1 or a different separator therein.  Moreover, the claim construction introduces and refers twice to “a negative electrode” and “a positive electrode” following the equation recitation renders further clarity concerns as to whether these are the same electrodes.  Please amend the claims to positively introduce or recite the components of the battery (positive and negative electrodes and active materials and separator) prior to their use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONDA et al (CN 103947009, wherein US PG PUB 2014/0363726 is cited herein as the English translation).
Regarding claim 1, HONDA et al teaches a separator (title) comprising 
a porous substrate (paragraph 22); and a porous adhesive layer (paragraph 38, “adhesive porous layer”) formed on one surface 5or both surfaces of the porous substrate (paragraph 38), 
wherein the porous adhesive layer comprises polyvinylidene fluoride- based polymer microparticles (paragraphs 22 and 65) having an average diameter of 200 nm to 700 nm (paragraph 22, wherein a range listed of .01 micron to 1 micron both reads on the term “microparticles” and anticipates the claimed range) and a nitrogen-containing binder (thickener of HONDA et al, paragraph 96, discloses the use of polyvinylpyrrolidone, wherein thickener reads on a binder in that both are used to cohesively to join together the adhesive material), and the total thickness of the porous adhesive layer is 1 pm or less (HONDA et al discloses this at 2 locations: a) example 1 discloses a separator of 9.7 micron thickness in the table, with the substrate as 9 micron in paragraph 173, rendering a thickness of the adhesive layer as .7 micron.  

Regarding claim 2, paragraph 97 of HONDA et al teaches the thickener (nitrogen-containing binder) to be present in a mass% of 10% of less relative to the mass of the microparticles, filler and thickener.  As shown in example 1, no filler is taught to be used in paragraphs 173-176.  This renders a proportion of microparticles to thickener (nitrogen-containing binder) 9:1, 9.5:.5 or less, which reads on the range as claimed.

Regarding claim 3, paragraph 76 teaches the use of a copolymer or homopolymer of polyvinylidene fluoride or a mixture thereof.

Regarding claim 5, paragraphs 54 and 91-93 teach the use of inorganic particle filler within the adhesive layer.  Paragraph 73 details the total mass of the adhesive layer comprises 20% or less of additives (including filler and thickener, paragraphs 91-97) based on 80% or more being that of the microparticles.  Paragraph 97 discloses the use of 10% or less of the mass of the layer as thickener, rendering the balance of the weight (20% or less) to be the inorganic particle filler.  This range anticipates the claimed range disclosed therein.

Regarding claim 6, HONDA et al teaches the same materials of use for the separator layer comprising the porous substrate and porous adhesive layer as that of the instant application as addressed in the rejection of claim 1.  HONDA et al further teaches the use of applying the same adhesive layer onto the substrate and drying the layers together to form the separator in 

Regarding claim 7, HONDA et al teaches the same materials of use for the separator layer comprising the porous substrate and porous adhesive layer as that of the instant application as addressed in the rejection of claim 1.  HONDA et al further teaches the use of applying the same adhesive layer onto the substrate and drying the layers together to form the separator in paragraph 29, just as in the instant application’s method disclosed in claim 9 of the instant application.  While HONDA et al does not specifically address the claim limitations regarding the transfer rate of the active materials into the separator after charge or discharge as defined by equation 1 of the claim, this is considered to be an intrinsic property resulting from following the method steps taught by HONDA et al, which are the same as those disclosed in the instant application, on the same materials as that of the instant application, as disclosed by HONDA et al, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable anticipation rejection has been set forth on the record, detailing the same materials processed the same way, and because the USPTO does not possess the laboratory facilities to test and 

Regarding claim 8, paragraph 117 details the use of the separator of HONDA et al within a battery further comprising a positive electrode, negative electrode and electrolyte.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONDA et al, in view of HONG et al (US PG PUB 2014/0370358).
While HONDA et al details the use of polyvinylpyrrolidone (a nitrogen-containing polymer) within the adhesive layer, HONDA et al is silent to the use of the specific nitrogen materials of the instant claim.

HONG et al teaches a battery separator, in the abstract, wherein a porous layer comprising particles is formed on a porous substrate, just as in HONDA et al.  HONG et al further details the use of a binder polymer comprising polyacrylonitrile or polyvinylpyrrolidone to hold the particles within the layer and providing adhesion to the substrate as disclosed in paragraphs 21, 65 and 66.  Paragraph 64 further details the use of the nitrogen-comprising polymer of less than 5-30% of the particles for optimal adhesive benefit (within the same range as that of HONDA et al).

At the time of filing, it would have been obvious to utilize the polyacrylonitrile polymer of HONG et al for the polyvinylpyrrolidone material of HONDA et al (and HONG et al) so as to provide the desired binding or adhesion of the particles within the layer and to the substrate by substituting one known adhesive polymer for another.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TSUKUDA et al (JP 2010-231957, English translation previously presented) details the use of a nitrogen binder with particles within a composite separator.
Document KR 10-2014-0066786, supplied by the applicant in the IDS of 10/25/18, details a separator layer with a bonding layer (adhesive layer) comprising fine particles and pertains to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        09/09/2021

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721